Citation Nr: 1210124	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to March 1999 and from January 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of his hearing has been associated with the record.


FINDING OF FACT

The current osteochondritis dessicans of the right ankle are related to service.


CONCLUSION OF LAW

Osteochondritis dessicans of the right ankle were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claim of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board notes that service treatment records for the Veteran's Army service are apparently not available.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has notified the Veteran of the missing records and asked him to submit additional information which might be used to conduct a further search for records.  The analysis below has been undertaken with VA's heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

As noted, service treatment records have not been located.  However, the Veteran has produced an October 2003 Report of Medical Assessment wherein he indicated that he was concerned about his ankle.

On initial VA treatment in March 2007 the Veteran reported that he had experienced pain in his right ankle for the previous three years, on and off.  

In July 2008 the Veteran stated that while stationed in Korea, he was part of a unit that participated in a special tradition called the Manchu Mile, a 29 mile ruck march.  He noted that he finished the march but hurt his ankle in the process.  He indicated that he went to sick call the next day and was given medication and a soft shoe profile.  He stated that no X-rays or tests were done.  

In a statement submitted with his substantive appeal, the Veteran indicated that his ankle got worse with time.  

During his December 2011 hearing, the Veteran testified that his ankle was injured while participating in the Manchu Mile in April or May 2002.  He indicated that he went to sick call.  He noted that his symptoms were intermittent.  

In a January 2012 medical record, the Veteran's VA orthopedic surgeon reviewed the Veteran's reported history, to include the injury and intermittent symptoms both in service and following discharge.  He noted that X-rays had revealed osteochondritis dessicans of the talus of the right ankle.  He opined, based on the Veteran's history, that it was at least as likely as not that the current symptoms and X-ray findings were related to the in-service  injury.  

Having carefully reviewed the record, the Board finds that service connection for the Veteran's current right ankle disability is warranted.  In that regard, the Board observes that the Veteran identified his ankle as a concern on an October 2003 report of medical assessment.  On seeking VA treatment in March 2007, prior to submitting a claim for service connection, the Veteran reported right ankle pain of three years' duration.  His statements and testimony indicate that he has experienced intermittent symptoms relating to his right ankle since service.  The record reflects that there is a current diagnosis of osteochondritis dessicans, and the Veteran's VA physician has provided an opinion relating the current diagnosis to the reported in-service injury.  As such, the Board finds that service connection is in order for the Veteran's right ankle disability.  



ORDER

Entitlement to service connection for osteochondritis dessicans of the right ankle is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


